United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2459
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Seth Tylibe Nururdin,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 10, 2008
                                 Filed: March 31, 2009
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Seth Tylibe Nururdin pleaded guilty to possession with intent to distribute
approximately 48.9 grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B). At sentencing, Nururdin argued that his sentence should reflect the recently
proposed amendment to the crack cocaine guidelines. See U.S.S.G. App. C Supp.,
amend. 706 (Nov. 1, 2007). The district court1 declined to consider the proposed
amendment and sentenced Nururdin to 151 months' imprisonment. Nururdin appealed,
arguing that, in light of the proposed amendment, his sentence was unreasonable. He

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
asserted that application of the proposed amendment would result in a Guidelines
range of 130 to 162 months. During the pendency of Nururdin's appeal, the proposed
amendment became effective and retroactive. U.S.S.G. § 1B1.10(c). As a result, this
court remanded the case to the district court for resentencing. At resentencing, the
district court imposed a sentence of 130 months' imprisonment. Nururdin again
appeals, relying on his previously-filed appellate brief.

                                      I. Discussion
        In his previous brief, Nururdin attacked the overall reasonableness of the
sentence. He argued that the district court abused its discretion by failing to avoid
unwarranted sentencing disparities and by overstating his criminal history. We have
repeatedly held that a sentence falling within a properly calculated Guidelines range
is entitled to a presumption of reasonableness. See, e.g., United States v. Powills, 537
F.3d 947, 951 (8th Cir. 2008). Here, Nururdin does not assert that the district court
miscalculated the Guidelines range or failed to consider the § 3553(a) factors. In fact,
Nururdin's Guidelines calculation is in accord with the presentence investigation
report's calculation of a sentencing range between 130 and 162 months. Nururdin only
contends that the district court gave insufficient weight to a potential disparity
between his sentence and those of the actual coconspirators in the underlying drug
conspiracy. But Nururdin makes no convincing argument on this point, nor does he
cite to any controlling authority supporting reversal. Therefore, we hold that the
district court's sentence is reasonable.

       Nururdin also argues that the district court should have granted a downward
departure based on his overstated criminal history. But a district court's denial of a
downward departure is "unreviewable unless the district court had an unconstitutional
motive or erroneously thought that it was without authority to grant the departure."
United States v. Phelps, 536 F.3d 862, 868 (8th Cir. 2008). Because Nururdin did not
allege an unconstitutional motive or assert that the district court was unaware of its



                                          -2-
authority, we hold that the district court did not abuse its discretion in denying
Nururdin's request for a downward departure.

                                 II. Conclusion
      Accordingly, we affirm.
                     ______________________________




                                       -3-